                        Case 2:20-mj-00410 Document 1 Filed 03/12/20 Page 1 of 4

AO 91 (Rev 11/11) Crmunal Complamt (approved by AUSARobert E, Eckert)                                    USAO20-025


                                    UNITED STATES DISTRICT COURT
                                                                   for the
                                                 Eastern District of Pennsylvania

                  United States of America                              )
                               V.                                       )
                       Dawayne Briggs                                   )     Case No.    10 - L/ I O -    M
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                         Defendant{s)


                                                 CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of __           __Marc_tl 1~ 2020                    in the county of _ _ _ Phila_delp~i~                            in the
        Eastern       Distnct of ___P_e_n_ns~y~lv_a_n_ia_ _ , the defendant(s) violated:

             Code Section                                                       Offense Description
 Title 18 U.S.C. Section 922(g)(1)             Felon in Possession of a Firearm




          This criminal complaint is based on these facts:
 See attached affidavit




          Lvf Continued on th~ attached sheet.


                                                                            ~ ~ Complainant's signature
                                                                            ~~---··-                                                   -             - -

                                                                                         Kyle Raguz, Special Agent, ATF
                                                                                         -     Printed name and title
                                                                                                                     ..      ,,~-
                                                                                                                        • \."(i\_ll, 1· ,_:.: ,.
                                                                                                                            ..... , ... ,..'--...._. .
                                                                                                                             _~
                                                                                                                       ' -~....·· ~-~-\..:
                                                                                                                                             ~

                                                                                                                                                       ,:·1,
Sworn to before me and signed in my presence.


Date:             03/12/2020                                                 C           5
                                                                                         f.::z bQ.t;(>_
                                                                                               - 'id..~~· ~\
                                                                                                           ~
                                                                                                     ' dge 's signature
                                                                                                    JU
                                                                                                                      ' ••• \ '.._ · - -~-.....,~-~~  ·- .:::
                                                                                                                                                               :-?
                                                                                                                                                 Q-.: S.: .::::,
                                                                                                                                                                           §
                                                                                                                         ,-, '.·-<                    ' -         -;!!: -::-
City and state:     _ _ _ _ _ Philadelphia, PA                                    Hon. Timothy R. Rice, US Magistraf~•Ju<;lge,,,.                          ~~"-,f"
                                                                             -----------·-,-•
                                                                                                  Printed name and title         · ":, ·
                                                                                                                                                 ~
                                                                                                                                           f .'.}: \\:.'\'·"
                                                                                                                                                               .....· -
              Case 2:20-mj-00410 Document 1 Filed 03/12/20 Page 2 of 4

                                                                                     zv-1110-(r\
                             AFFIDAVIT IN SUPPORT OF
                        CRIMINAL COMPLAINT AND WARRANT

            I, Kyle Raguz, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and

Explosives, ATF, and have been so employed since September 2015. I am a graduate of the

Criminal Investigator Training Program and the Special Agent Basic Training Program at the

Federal Law Enforcement Training Center (FLETC) in Glynco, Georgia. I am currently

assigned to a specialized enforcement group, the ATF Group VI Violent Crimes Task Force,

whose primary mission is to investigate individuals and groups that are engaged in the

commission of federal firearms and narcotics violations. Group VI investigates violent street

gangs and crews in Philadelphia, Pennsylvania, including but not limited to their use of firearms

during and in relation to the distribution of controlled substances and their involvement in the

illegal trafficking of firearms. Additionally our task force is a High Intensity Drug Trafficking

Area (HIDTA) Group.

       2.      The information contained in this affidavit is based upon my personal

observations and investigation, information relayed to me by other special agents and/or other

law enforcement agents, as well as official reports of law enforcement. Because this affidavit is

being submitted for the limited purpose of securing an arrest warrant for Dawayne BRIGGS I

have not included every fact known to me concerning this investigation. I have set forth only the

facts that I believe are necessary to establish probable cause for BRIGGS' arrest.
              Case 2:20-mj-00410 Document 1 Filed 03/12/20 Page 3 of 4



                                       PROBABLE CAL'SE

FACTS AND CIRCUMSTANCES

       3.      On March 12, 2020, law enforcement personnel executed a search warrant on

1919 Market Street, Apartment #2702. When agents entered the bedroom, they found Dawayne

BRIGGS sleeping in his bed. After BRIGGS was secured for the purpose of conducting the

search, agents observed on the floor, within one arm's reach of BRIGGS, a shoebox containing a

Ruger P94 .40 caliber pistol, serial number 34141250, loaded with ten live rounds of

ammunition.

       4.      During the search of the residence, agents recovered a photograph of the

defendant in the apartment, mail addressed to BRIGGS true name, Dawayne BRIGGS at 59 N

Dewey Street, Philadelphia, and mail matter addressed to Wayne Bird, BRIGGS's alias, at 1919

Market Street. Agents also recovered BRIGGS false identification in the name of Wayne Bird,

with BRIGGS's picture.

       5.      As part ofmy duties with ATF, I am regularly asked to determine the place of

manufacture of firearms. Although a nexus check has not been completed on the firearm seized

from the defendant's bedroom, I am familiar with the places where Ruger brand firearms are

manufactured. Ruger does not manufacture firearms in Pennsylvania. Therefore, by virtue of

firearm's recovery in ·Pennsylvania, this firearm, that is, a Ruger P94 .40 caliber pistol, serial

number 34141250, travelled in interstate commerce.

       6.      I have reviewed BRIGGS' criminal record and have learned that he was convicted

of felony narcotics offenses in the Eastern District of Pennsylvania. Specifically, in criminal no.

09-CR-183, the defendant was convicted of distribution of cocaine base (crack) and in criminal

no. 09-CR-450, the defendant was convicted of possession with intent to distribute cocaine base



                                                  2
             Case 2:20-mj-00410 Document 1 Filed 03/12/20 Page 4 of 4



(crack). In those cases, he received a sentence of 120 months imprisonment in each case to run

concurrently. Therefore, at the time he possessed the firearm on March 12, 2020, BRIGGS was

previously convicted of an offense punishable by more than one year imprisonment and he had

knowledge of this conviction.

       7.      Based upon the aforementioned facts stated herein, I have probable cause to

believe that Dawayne BRIGGS has violated Title 18 U.S.C. § 922(g)(l ), being a felon in

possession of a firearm.


                                                   Respectfully submitted,



                                             ~~        ~&----
                                             Kyle Raguz, ~             Agent
                                                   Bureau of Alcohol, Tobacco,
                                                   Firearms, and Explosives

                                              122020




                                               3
